Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ENTREE GOLD TO ACQUIRE INTEREST IN LUKKACHA PROPERTY, PERU VANCOUVER, Sept. 16 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") is pleased to announce that it has entered into a conditional agreement with a private Peruvian company whereby Entree, through its wholly-owned Peruvian subsidiary, Exploraciones Apolo Resources S.A.C. ("Apolo"), may acquire an initial 70% interest in the Lukkacha property located in Tacna Province of southeastern Peru. Lukkacha is located in the southern Peru porphyry belt, one of the world's most prolific copper districts. The property consists of five concessions totaling 2,900 hectares which cover two large areas of surface alteration, iron oxides and quartz veining approximately 50 kilometres along the structural trend southeast from the giant Toquepala mining operation of Grupo Mexico. Toquepala is a porphyry Cu-Mo deposit which has been in production for over 50 years, and has current reserves of 2.21 billion tonnes (at) 0.48% Cu and 0.02 % Mo using a 0.24% Cu cut-off. The Cuajone deposit, another Grupo Mexico operation, is located in the same belt and has published reserves of 1.91 billion tonnes grading 0.51% Cu and 0.02% Mo using a 0.20% Cu cut-off. Concentrates from Toquepala and Cuajone are smelted at the port city of Ilo, 130 kilometres west of Lukkacha. The property has never been drilled and represents a unique opportunity for grass roots exploration within a major copper district. The focus of initial work at Lukkacha will be to map the differing alteration styles apparent at surface in order to define targets for the first round of drill testing. Widespread intense alteration and surface leaching of sulphides suggests the possibility of enriched secondary copper sulphides in addition to primary mineralization. The anticipated drilling program will specifically test for the occurrence of a blanket of enriched copper sulphides. The property is situated within 50 kilometres of the international border with Chile, and initiation of work is subject to Apolo obtaining a Supreme Decree allowing it to work on the property. Subject to obtaining the Supreme Decree, Apolo may earn a 70% interest by making cash payments totaling US$215,000 and expending a minimum of US$1.5 million on exploration, to include a minimum 6,000 metres of diamond drilling, within 24 months. Once Apolo has vested a 70% interest, it may acquire a further 30% interest by paying the vendors US$2 million within 24 months. The vendors would retain a 2% NSR, half of which may be purchased at any time for US$1 million. The agreement is subject to regulatory acceptance, and a finder's fee is payable. ABOUT ENTREE GOLD INC. Entree Gold Inc. is a Canadian mineral exploration company focused on the worldwide exploration and development of copper and gold prospects. The Company's flagship Lookout Hill property in Mongolia completely surrounds the 8,500-hectare Oyu Tolgoi project of Ivanhoe Mines. A portion of the Lookout Hill property is subject to a joint venture with Ivanhoe Mines, through its subsidiary Oyu Tolgoi LLC. The joint venture property hosts the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit.
